DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 10/16/2020.
Claims 1-12 are currently pending and has been examined.

Priority
The current Application claims priority from Provisional Patent Application Serial No. 62/916,117 filed 10/16/2019. Therefore, the instant claims receive the effective filing date of 10/16/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Fig. 9 including reference numbers 902, 904, 906, 908, and 910.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 134 and 400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
-Claims 1, 5, and 9 read “wherein the purchase specifies a second user to receive the gift card, a retailer, retailer location(s), gift card value, and augmented reality experience” but should likely read “wherein the purchase specifies a second user to receive the gift card, a retailer, retailer location(s), a gift card value, and an augmented reality experience”
Claims 2-4, 6-8 and 10-12 inherits the deficiencies noted in claims 1, 5 and 9, respectively, and are therefore objected to on the same basis.
Claim 2 reads “and wherein the at least one hardware processor is further configured to, when the location information includes images or videos, to use computer vision algorithms to verify the location information” but should likely read “and wherein the at least one hardware processor is further configured to, when the location information includes images or videos, use computer vision algorithms to verify the location information”
Claim 4 inherits the deficiencies noted in claim 2, and is therefore objected to on the same basis.
-Claim 3 reads “wherein at least one hardware processor is further configured to charge the first user for the gift card amount wither when the augmented reality experience is launched or when the gift card is redeemed” but should likely read “wherein the at least one hardware processor is further configured to charge the first user for the gift card amount when the augmented reality experience is launched or when the gift card is redeemed”
-Claim 6 reads “and wherein the one or more software modules that are further configured to, when executed by the at least one hardware processor and when the location information includes images or videos to use computer vision algorithms to verify the location information” but should likely read “and wherein the one or more software modules that are further configured to, when executed by the at least one hardware processor and when the location information includes images or videos, use computer vision algorithms to verify the location information”
-Claim 7 reads “wherein one or more software modules that are further configured to, when executed by the at least one hardware processor to charge the first user for the gift card amount wither when the augmented reality experience is launched or when the gift card is redeemed” but should likely read “wherein the one or more software modules that are further processor, charge the first user for the gift card amount when the augmented reality experience is launched or when the gift card is redeemed”
-Claim 10 reads “the instructions, when executed by a processor” but should likely read “the instructions, when executed by the processor”
-Claim 11 reads “wherein the instructions, when executed by a processor, further cause the processor to charge the first user for the gift card amount wither when the augmented reality experience is launched or when the gift card is redeemed” but should likely read “wherein the instructions, when executed by the processor, further cause the processor to charge the first user for the gift card amount when the augmented reality experience is launched or when the gift card is redeemed”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-using at least one hardware processor to: 
-receive a purchase of a gift card from a first user, wherein the purchase specifies a second user to receive the gift card, a retailer, retailer location(s), gift card value, and augmented reality experience, 
-receive a personalized message for the second user, from the first user, to be associated with the gift card, 
-send a notification to the second user with instructions for retrieving the gift card at the specified retail location, 
-receive location information from the second user, 
-verify the location information, 
-present the augmented reality experience to the second user, and 
-present the gift card to the second user for redemption once the augmented reality experience is complete
The above limitations recite the concept of providing a gift card from a first user to a second user. The above limitations fall within the “Certain Methods of Organizing Human 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of receive a personalized message for the second user, from the first user, to be associated with the gift card, send a notification to the second user with instructions for retrieving the gift card at the specified retail location, receive location information from the second user, and verify the location information are processes that, under their broadest reasonable interpretation, cover a commercial interaction. For example, “receive,” “send,” and “verify” in the context of this claim encompasses advertising, and marketing or sales activities.

Similarly, the limitations of receive a purchase of a gift card from a first user, wherein the purchase specifies a second user to receive the gift card, a retailer, retailer location(s), gift card value, and augmented reality experience, present the augmented reality experience to the second user, and present the gift card to the second user for redemption once the augmented reality experience is complete, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the experience is an augmented reality experience, nothing in the claim element precludes the step from practically being performed by people.  For example, but for the “augmented reality experience” language, “receive” and “present” ” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-using at least one hardware processor to: 
-receive a purchase of a gift card from a first user, wherein the purchase specifies a second user to receive the gift card, a retailer, retailer location(s), gift card value, and augmented reality experience, 
-receive a personalized message for the second user, from the first user, to be associated with the gift card, 
-send a notification to the second user with instructions for retrieving the gift card at the specified retail location, 
-receive location information from the second user, 
-verify the location information, 
-present the augmented reality experience to the second user, and 
augmented reality experience is complete
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by paragraph [0074] of Applicant’s specification – “the various illustrative logical blocks, modules, functions, and methods described in connection with the embodiments disclosed herein can be implemented or performed with a general purpose processor, a digital signal processor (DSP), an ASIC, FPGA or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein.” Specifically, the additional elements of the at least one hardware processor, and the augmented reality experience are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions of receiving data, sending data, verifying data and presenting data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the experience is an augmented reality experience only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. 

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.



 Claim 5 is a system reciting similar functions as claim 1. Examiner notes that claim 5 recites the additional elements of a database, at least one hardware processor coupled with the database, one or more software modules, and an augmented reality experience, however, claim 5 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Claim 9 is a non-transitory computer-readable medium reciting similar functions as claim 1. Examiner notes that claim 9 recites the additional elements of a non-transitory computer-readable medium having instructions, a processor, and an augmented reality experience, however, claim 9 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 5 and 9 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 2-4, 6-8, and 10-12, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-4, 6-8, and 10-12 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamchuk et al. (US 2020/0410758 A1), hereinafter Hamchuk, in view of Geisler et al. (US 2019/0355050 A1), hereinafter Geisler.
Regarding claim 1, Hamchuk discloses a method (i.e. abstract) comprising using at least one hardware processor (i.e. [0127]) to: 
-receive a purchase of a gift card from a first user, wherein the purchase specifies a second user to receive the gift card, a retailer, retailer location(s), gift card value, and augmented reality experience (Hamchuk, see at least: “A user can use the software application to select a template for the card [i.e. receive a purchase of a gift card from a first user], select a greeting for the card, select one or more gift products from participating retailers [i.e. a retailer, retailer location(s)] and select a monetary value for the gift” [0016] and “An example schema of 116…Recipient name [i.e. the purchase specifies a second user to receive the gift card]” [0036] and “When a participating retailer is highlighted and the select 616 control is selected, another list box is displayed listing available categories of products that can be selected for the participating retailer…When the customer selects one or more specific products, these specific products can be listed on the greeting card as specific products recommended by the customer” [0109] and “As the recipient proceeds to walk to the product, the directional arrow can continually indicate a correct direction in which to walk. FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. and augmented reality experience]” [0102] and Fig. 6 indicates selection options for the gift card including retailers, card amount, message [i.e. a retailer, retailer location(s), gift card value] wherein the purchase specifies, and ref number 16 indicating products to be displayed as recommended in the augmented reality displayed to the recipient [i.e. and augmented reality experience]), 
-receive a personalized message for the second user, from the first user, to be associated with the gift card (Hamchuk, see at least: “The message 610 control permits a message to be added to the display area 602. The message can be one of an available selectable message or the message can be a personalized message [i.e. receive a personalized message for the second user, from the first user, to be associated with the gift card]” [0108]), 
-send a notification to the second user with instructions for retrieving the gift card at the specified retail location (Hamchuk, see at least: “a text or email message is sent to the recipient of the greeting card [i.e. send a notification to the second user]. The text or email message includes a hyperlink to the greeting card [i.e. with instructions for retrieving the gift card at the 
-receive location information from the second user (Hamchuk, see at least: “recipient electronic computing device 104 detects that the recipient is in the proximity of the participating retailer [i.e. receive location information from the second user] specified on the greeting card” [0121]), 
-verify the location information (Hamchuk, see at least: “recipient electronic computing device 104 detects that the recipient is in the proximity of the participating retailer specified on the greeting card. GPS software on recipient electronic computing device 104 can detect when recipient electronic computing device 104 is at a geolocation of a retail store of a participating retailer [i.e. verify the location information]” [0121] ‘verify’ is interpreted in accordance with [0069] of Applicant’s specification), 
-present the augmented reality experience to the second user (Hamchuk, see at least: “when recipient electronic computing device 104 detects that recipient electronic computing device 104 is at the geolocation of the retail store of the participating retailer, recipient electronic computing device 104 automatically activates the greeting card at the AR device [i.e. present the augmented reality experience to the second user]” [0122] and “As the recipient proceeds to walk to the product, the directional arrow can continually indicate a correct direction in which to walk. FIG. 5 also shows two heart-shaped indicators, 510 and 512, which point to products recommended for the recipient [i.e. the augmented reality experience]” [0102] and Fig. 5 showing an example AR view of the recipient).
Hamchuk does not explicitly disclose presenting the gift card to the second user for redemption once the augmented reality experience is complete
302 is at the correct location by GPS and by recognition of the objects in the gifting environment 200. When the recipient scans the coffee table 208, the application recognizes the coffee table 208 as the object for placement of the virtual gift 214 and presents the virtual gift 214 in augmented reality in real time as the gifting environment 200 [i.e. present the gift card to the second user for redemption] is scanned via the recipient mobile device 302” [0055] and “in certain embodiments, the application provides hints to the recipient in an exemplary scavenger hunt type scenario. For example, the recipient may receive a notice that a gift the virtual gift 214 is hidden and that the recipient must find it [i.e. once the augmented reality experience is complete]…the virtual gift 214 may be an electronic gift such as an e-card, voucher, token, or gift card” [0051] also see [0043] indicating the gifting environment can be a variety of indoor locations).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Hamchuk, presenting the gift card to the second user for redemption once the augmented reality experience is complete, as taught by Geisler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamchuk, to include the teachings of Geisler, in order to allow the recipient the ability to see how the gift will fit in with the recipient (Geisler, [0004]).

Regarding claim 2, Hamchuk in view of Geisler teach the method of claim 1. Hamchuk further discloses:
-wherein the location information comprises at least one of GPS information or video or images of the location (Hamchuk, see at least: “recipient electronic computing device 104 detects that the recipient is in the proximity of the participating retailer specified on the greeting card. GPS software [i.e. wherein the location information comprises at least one of GPS information] on recipient electronic computing device 104 can detect when recipient electronic computing device 104 is at a geolocation of a retail store of a participating retailer” [0121]).
Geisler further teaches at least one hardware processor being configured to, when the location information includes images or videos, to use computer vision algorithms to verify the location information (Geisler, see at least: “The application may recognize that the recipient mobile device 302 is at the correct location by GPS and by recognition of the objects in the gifting environment 200 [i.e. when the location information includes images or videos] [0051] and “Some embodiments of the invention utilize machine learning, neural networks, fuzzy logic, or any other statistical, or general mathematical algorithm or artificial intelligence to increase the efficiency of the application…The mathematical algorithms may be used along with user feedback to increase environment recognition and discern objects within the gifting environment 200 [i.e. wherein the at least one hardware processor is further configured to use computer vision algorithms to verify the location information]” [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Hamchuk with Geisler for the reasons identified with respect to claim 1.
Examiner Note: While prior art was applied, the Examiner notes that the recited “wherein the at least one hardware processor is further configured to, when the location 

Regarding claim 4, Hamchuk in view of Geisler teach the method of claim 2. Hamchuk further discloses:
-wherein the personalized message comprises at least one of a personalized text, audio, video, or hologram/3D message (Hamchuk, see at least: “The message 610 control permits a message to be added to the display area 602. The message can be one of an available selectable message or the message can be a personalized message…When the personalized option is selected and the select 616 control is selected, a dialog box [i.e. wherein the personalized message comprises a personalized text] can be displayed from which the customer can create a personalized message to the display area 602” [0108]).
Examiner Note: A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claims 5 and 8 recites limitations directed towards a system comprising:
-a database configured to store product data associated with a plurality of retailers, and retail locations, and augmented reality experiences related to the product data (Hamchuk, see at least: “Retailer database 118 can store information [i.e. a database configured to store] regarding brick and mortar retail stores in which the recipient of the greeting card can obtain merchandise. The information can include an address of the retail store [i.e. store retail locations] and a floor map than can display where products are located in the retail store [i.e. store product data associated with a plurality of retailers and augmented reality experiences related to the product data]” [0035]); 
-at least one hardware processor coupled with the database (Hamchuk, see at least: “greeting card company server computing device 108 includes at least one central processing unit (“CPU”) 902, also referred to as a processor, a system memory 908, and a system bus 922 that couples the system memory 908 to the CPU 902” [0127]); and 
-one or more software modules that are configured to, when executed by the at least one hardware processor (Hamchuk, see at least: “Computer-readable data storage media include volatile and non-volatile, removable and non-removable media implemented in any method or 
 The rest of the limitations recited in claims 5 and 8 are parallel in nature to those addressed above for claims 1 and 4, respectively, and are therefore rejected for those same reasons set forth above in claims 1 and 4, respectively.

Regarding claim 6, Hamchuk in view of Geisler teach the system of claim 5. Hamchuk further discloses:
-wherein the location information comprises at least one of GPS information or video or images of the location (Hamchuk, see at least: “recipient electronic computing device 104 detects that the recipient is in the proximity of the participating retailer specified on the greeting card. GPS software [i.e. wherein the location information comprises at least one of GPS information] on recipient electronic computing device 104 can detect when recipient electronic computing device 104 is at a geolocation of a retail store of a participating retailer” [0121]). 
Geisler further teaches one or more software modules that are configured to, when executed by the at least one hardware processor and when the location information includes images or videos to use computer vision algorithms to verify the location information (Geisler, see at least: “The application may recognize that the recipient mobile device 302 is at the correct location by GPS and by recognition of the objects in the gifting environment 200 [i.e. when the location information includes images or videos] [0051] and “Some embodiments of the invention utilize machine learning, neural networks, fuzzy logic, or any other statistical, or general mathematical algorithm or artificial intelligence to increase the efficiency of the application…The mathematical algorithms may be used along with user feedback to increase 200 [i.e. use computer vision algorithms to verify the location information]” [0071] and [0023]-[0024] regarding the one or more software modules, when executed by at least one hardware processor, executing the steps of the system). 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Hamchuk, one or more software modules that are configured to, when executed by the at least one hardware processor and when the location information includes images or videos to use computer vision algorithms to verify the location information, as taught by Geisler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamchuk, to include the teachings of Geisler, in order to allow the recipient the ability to see how the gift will fit in with the recipient (Geisler, [0004]).

Claims 9 and 12 recites limitations directed towards a non-transitory computer-readable medium having instructions stored therein, wherein the instructions, are executed by a processor (i.e. [0128]). The limitations recited in claims 9 and 12 are parallel in nature to those addressed above for claims 1 and 4, respectively, and are therefore rejected for those same reasons set forth above in claims 1 and 4, respectively.

Regarding claim 10, Hamchuk in view of Geisler teach the non-transitory computer-readable medium of claim 9. Hamchuk further discloses:
104 detects that the recipient is in the proximity of the participating retailer specified on the greeting card. GPS software [i.e. wherein the location information comprises at least one of GPS information] on recipient electronic computing device 104 can detect when recipient electronic computing device 104 is at a geolocation of a retail store of a participating retailer” [0121]).
Geisler further teaches instructions, when executed by a processor, and when location information includes images or videos, cause the processor to use computer vision algorithms to verify the location information (Geisler, see at least: “The application may recognize that the recipient mobile device 302 is at the correct location by GPS and by recognition of the objects in the gifting environment 200 [i.e. when the location information includes images or videos] [0051] and “Some embodiments of the invention utilize machine learning, neural networks, fuzzy logic, or any other statistical, or general mathematical algorithm or artificial intelligence to increase the efficiency of the application…The mathematical algorithms may be used along with user feedback to increase environment recognition and discern objects within the gifting environment 200 [i.e. use computer vision algorithms to verify the location information]” [0071] and [0006] regarding the instructions being executed by a processor).
It would have been obvious to one of ordinary skill in the art to include in the non-transitory computer-readable medium, as taught by Hamchuk, instructions, when executed by a processor, and when location information includes images or videos, cause the processor to use computer vision algorithms to verify the location information, as taught by Geisler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in 

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamchuk, in view of Geisler, in further view of Isaacson et al. (US 2018/0165675 A1), hereinafter Isaacson.
Regarding claim 3, Hamchuk in view of Geisler teach the method of claim 1. Hamchuk further discloses:
Hamchuk in view of Geisler does not explicitly teach wherein at least one hardware processor is further configured to charge the first user for the gift card amount wither when the augmented reality experience is launched or when the gift card is redeemed
Isaacson, however, teaches at least one hardware processor being configured to charge the first user for the gift card amount wither when the augmented reality experience is launched or when the gift card is redeemed (Isaacson, see at least: “the control engine 456 places a hold on the gift card amount in the giver account 458 until the gift card is redeemed. The hold can be a reservation of available credit on the giver account, which is charged when the gift recipient redeems the gift card [i.e. wherein at least one hardware processor is further configured to charge the first user for the gift card amount when the gift card is redeemed]” [0126]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Hamchuk in view of Geisler, w at least one hardware processor being configured to charge the first user for the gift card amount wither when the augmented reality experience is 

Claim 7 recites limitations directed towards a system. The limitations recited in claim 7 are parallel in nature to those addressed above for claim 3, and are therefore rejected for those same reasons set forth above in claim 3.

Claim 11 recites limitations directed towards a non-transitory computer-readable medium having instructions stored therein, wherein the instructions, are executed by a processor (i.e. [0128]). The limitations recited in claim 11 are parallel in nature to those addressed above for claim 3, and are therefore rejected for those same reasons set forth above in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Leano et al. (US 2019/0279276 A1) teaches receiving a digital gift after completing a challenge selected by the gift sender.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684